DETAILED ACTION

Election/Restrictions
During a telephone conversation with Shengfeng Chen on 02/14/2022 a provisional election was made without traverse to prosecute the invention of Group I, which include claims 2, 3, 5-9, 15, 16, and 18 with claims 1, 4, 11, 14, 17, 27 and 28 as generic claims. Affirmation of this election must be made by applicant in replying to this Office action.  Group II, which include claims 10, 12 and 13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Allowable Subject Matter
Claims 5-9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, alone or in combination, fails to fairly teach or suggest these limitations, including the concept of an object tracking method, comprising: obtaining an image of an area in front of a vehicle; dividing the image of the area in the front of the vehicle into a plurality of sub- images; determining a plurality of first sub-images that satisfy a plurality of threshold conditions out of the plurality of sub-images; selecting a plurality of target sub-images out of the plurality of first sub-images, at least one of the plurality of first sub-images is not selected as one of the plurality of target 
For example, Tseng (cited below), Ibrahim (UG PGPub 2010/0232639), and Tan (US PGPub 2009/0067675) all teach using monocular cameras for vehicle obstacle detection where depth distance is determined with the help of vanishing point detection. Certain obstacles are identified and the distance to them is estimated via a process that involves extending lines in the image, such as road markings, to a vertex near the horizon to determine a ‘vanishing point’. Equations are given in each of these references which use the detected vanishing point, the focal length of the camera and the camera pitch angle to extend the 2D image representation to estimate a distance to an object on a roadway with just the 2D image. None of these references teach or suggest the relationships in the equations given at claims 5, 7, 8, 9 and 18, including the specific expressions for distance, height, width and lateral distance. Nagaoka and Lee (cited below) likewise do not provide relevant teachings or suggestions for these expressions.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 11, 14, 15, 27 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagaoka (US PGPub 2004/0183906).
Regarding claim 1, Nagaoka discloses an object tracking method, comprising: (Nagaoka teaches a system for tracking obstacles around a vehicle, see abstract and Fig. 3.)
obtaining an image of an area in front of a vehicle; (¶ 0046, Fig. 3, step S3 obtain a gray scale image. Also see Fig. 2 and 6.)

determining a plurality of first sub-images that satisfy a plurality of threshold conditions out of the plurality of sub-images; (The extracted objects are subject to pedestrian determination processing. Overview is in Fig. 5 and details in Fig. 8. A number of threshold conditions pertaining to width and height of the object are determined, ¶ 0095-0099.)
selecting a plurality of target sub-images out of the plurality of first sub-images, at least one of the plurality of first sub-images is not selected as one of the plurality of target sub- images; and (Objects which are determined to be a pedestrian are subject to artificial structure determination, see Fig. 5 and ¶ 0087. Only some target sub-images out of the plurality of first sub-images are selected.)
recognizing a target object in one of the plurality of target sub-images. (A pedestrian is recognized in some of the target sub-images, See Fig. 5)
Regarding claim 2, Nagaoka discloses the object tracking method of claim 1, wherein the plurality of threshold conditions comprise:
a real distance between the target object in a sub-image and the front of the vehicle is in a first threshold distance range; (¶ 0079 teaches determining a threshold distance for stopping the vehicle based on distance from pedestrian to vehicle.)

a real width of the target object in the sub-image is in a threshold width range; (See above)
and a real distance between a central point of the sub-image and one of two lateral sides of the vehicle closer to the central point of the sub-image is in a second threshold distance range. (See Fig. 7 and ¶ 0084, in which obstacles in area AR1 must be within a lateral position given by the car width (α) plus 2 x a margin (β), in other words they must be within a lateral distance from the edge of the vehicle below the threshold of the margin (β). That the obstacle is defined as the central point in the sub-image is taught at Fig. 3, step S8 and ¶ 0063.)
Regarding claim 11, Nagaoka discloses the object tracking method of claim 1, wherein the target object comprises one or a combination of a human and a vehicle. (See rejection of claim 1)
Claims 14-15 is the apparatus corresponding to claims 1-2. ¶ 0009 teaches a camera, ¶ 0041 teaches a memory and processor connected with each other, the memory storing computer executable instructions for controlling the processor. Remaining limitations are rejected similarly. See detailed analysis above. 
Claim 27 is the apparatus corresponding to claim 1. ¶ 0039 teaches a vehicle. Remaining limitations are rejected similarly. See detailed analysis above.
Claim 28 is the computer-program product comprising a non-transitory tangible computer-readable medium corresponding to claim 1. ¶ 0041 teaches a non-transitory . 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaoka (US PGPub 2004/0183906) and Lee (US PGPub 2016/0272172).
Regarding claim 3, Nagaoka discloses the object tracking method of claim 2, further comprising: 
calculating the real distance between the target object in the sub-image and the front of the vehicle; (See rejection of claim 2)
calculating the real height of the target object in the sub-image; (See rejection of claim 2)

In the field of vehicle obstacle monitoring Lee teaches calculating the real distance between the central point of the sub-image and the one of two lateral sides of the vehicle closer to the central point of the sub-image (Lee teaches a system for vehicle obstacle monitoring in which the lateral distance between an obstacle and the side of a vehicle is computed, see Fig. 5, ¶ 0061 and claim 1.)
It would have been obvious to one of ordinary skill in the art to have combined Nagaoka’s vehicle obstacle monitoring with Lee’s vehicle obstacle monitoring. Nagaoka teaches a threshold condition based on the real distance between a central point of the obstacle sub-image and one of two lateral sides of the vehicle closer to the central point of the sub-image, but does not explicitly teach computing that distance. Lee does teach computing this lateral distance. The combination constitutes the repeatable and predictable result of simply applying Lee’s teaching to compute this lateral distance, which is already being used by Nagaoka. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Claim 16 is the apparatus corresponding to claim 3. Tseng ¶ 0009 teaches a camera, ¶ 0041 teaches a memory and processor connected with each other, the memory storing computer executable instructions for controlling the processor. Remaining limitations are rejected similarly. See detailed analysis above. 

Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaoka (US PGPub 2004/0183906) and Tseng (US PGPub 2003/0030546)
Regarding claim 4, Nagaoka discloses the object tracking method of claim 1, but not the remaining limitations
 In the field of vehicle obstacle monitoring Tseng teaches that the image of the area in the front of the vehicle is obtained using a monocular camera on center top of the vehicle. (Abstract, ¶ 0037 and Fig. 1 teach a monocular camera on center top of the vehicle.)
It would have been obvious to one of ordinary skill in the art to have combined Nagaoka’s vehicle obstacle monitoring with Tseng’s vehicle obstacle monitoring. Tseng teaches a monocular camera installed centered and on top of a vehicle for obstacle monitoring. Depth distance is determined with the help of vanishing point detection. The combination constitutes the repeatable and predictable result of simply applying Tseng’s teaching here. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Claim 17 is the apparatus corresponding to claim 4. ¶ 0041 teaches a memory and processor connected with each other, the memory storing computer executable instructions for controlling the processor. Remaining limitations are rejected similarly. See detailed analysis above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822. The examiner can normally be reached Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661                                                                                                                                                                                             

/VINCENT RUDOLPH/           Supervisory Patent Examiner, Art Unit 2661